DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Claims 1-19  in the reply filed on May 4, 2022 is acknowledged.  Currently claims 1-20 are pending in this application, with claim 20 withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tronnes et al. (USPN 8,489,189).
Examiner initially wishes to note that the claims as currently filed do not require the “retrieval feature” to be actually used to remove the device from the body, but only need to be capable of being used in such a manner.  Examiner asserts that the device of Tronnes is sized and shaped such that it can be used to remove the device from the body, as well as fulfilling all of the other limitations of the claims.
Regarding claim 1, Tronnes discloses implantable leadless cardiac pacing device comprising (e.g. Figure 4):
a housing (e.g. housing 40) having a proximal end, a distal end, and a circumferential surface extending around a central longitudinal axis of the housing between the proximal end and the distal end (e.g. as shown in Figure 4), the housing having a radial dimension from the central longitudinal axis to the circumferential surface of the housing, the housing containing a power source (e.g. power supply 90 as shown in Figure 6) and electrical circuitry therein (e.g. processor 88); 
one or more electrodes configured to be positioned adjacent cardiac tissue to provide electrical stimulation thereto (e.g. electrodes 84 and 86), the one or more electrodes in electrical communication with the electrical circuity in the housing (e.g. connection as shown in Figure 6); and 
a plurality of retrieval features arranged with the housing (e.g. ribs 48 as shown in Figure 4), each of the plurality of retrieval features having a radial dimension from the central longitudinal axis greater than the radial dimension of the housing; wherein the plurality of retrieval features are configured to remain with the housing while implanted in a patient.
Regarding claim 2, Tronnes additionally discloses a plurality of retrieval features that are configured such that they are capable of facilitating engagement of a retrieval device for retrieving the implantable leadless cardiac pacing device (e.g. ribs 48 can be used for retrieval purposes, such as with a tweezer or similar device during an open heart surgery procedure).
Regarding claim 3, Tronnes additionally discloses a plurality of retrieval features that include a plurality of radially extending protrusion (e.g. ribs 48).
Regarding claim 4, Tronnes additionally discloses that the plurality of radially extending protrusions are flexible (e.g. flanges 44 that include ribs 48 can be folded down during insertion and are thus flexible; Col. 6, lines 1-16).
Regarding claim 5, Tronnes additionally discloses wherein the plurality of radially extending protrusions are configured to deflect to a delivery state and expand to an equilibrium state (e.g. flanges 44 that include ribs 48 can be folded down during insertion and are thus flexible; Col. 6, lines 1-16).
Regarding claim 6, Tronnes additionally discloses the plurality of radially extending protrusions are arranged at the proximal end of the housing (e.g. “proximal” end as shown on the right side of Figure 4, as either end can be considered the “proximal” end).
Regarding claim 7, Tronnes additionally discloses a comprising a docking member extending from the proximal end of the housing along the central longitudinal axis of the housing (e.g. webbing 50 and end cap of the stimulator located at the end of the device housing located on the right side of Figure 4).
Regarding claim 8, Tronnes additionally discloses wherein the docking member includes a head portion (e.g. end of the device housing located on the right side of Figure 4) and a neck portion (e.g. webbing 50) extending between the housing and the head portion, the head portion having a radial dimension from the central longitudinal axis and the neck portion having a radial dimension from the central longitudinal axis less than the radial dimension of the head portion (e.g. the webbing protrudes farther than the end of the device housing; Col. 6, lines 5-16).
Regarding claim 9, Tronnes additionally discloses wherein the plurality of retrieval features are affixed to the docking member (e.g. ribs 48 are affixed to webbing 50 as shown in Figure 4).
Regarding claim 10, Tronnes additionally discloses a plurality of retrieval features each include an engagement surface configured to facilitate guiding a retrieval device into engagement with the docking member (e.g. surface of ribs 48 can be considered an “engagement surface” configured to facilitate guiding a retrieval device into engagement with the docking member).
Regarding claim 11, Tronnes additionally discloses an engagement surface is oriented at an oblique angle to the central longitudinal axis (e.g. ribs 48 are flexible and thus capable of being implanted at an oblique angle to the central longitudinal axis).
Regarding claim 12, Tronnes additionally discloses the plurality of retrieval features are angled toward the distal end of the housing (e.g. ribs 48 are flexible and thus capable of being implanted at an angle towards the distal end of the housing; as shown in Figure 4).
Regarding claim 13, Tronnes discloses an implantable leadless cardiac pacing device comprising: 
a housing (e.g. housing 40) having a proximal end, a distal end, and a circumferential surface extending around a central longitudinal axis of the housing between the proximal end and the distal end (e.g. as shown in Figure 4), the housing having a radial dimension from the central longitudinal axis to the circumferential surface of the housing, the housing containing a power source (e.g. power supply 90 as shown in Figure 6) and electrical circuitry therein (e.g. processor 88); 
an electrode positioned proximate the distal end of the housing configured to be positioned adjacent cardiac tissue (e.g. electrode 84); 
a docking member extending from the proximal end of the housing, the docking member having a radial dimension less than the radial dimension of the housing (e.g. end cap of the stimulator located at the end of the device housing located on the right side of Figure 4 which is rounded and thus has a radial dimension less than the radial dimension of the housing); 
a plurality of retrieval features positioned at the proximal end of the housing (e.g. ribs 48 as shown in Figure 4), each of the plurality of retrieval features having a radial dimension from the central longitudinal axis greater than the radial dimension of the housing; wherein the plurality of retrieval features are configured to remain with the housing while implanted in a patient.
Regarding claim 14, Tronnes additionally discloses a plurality of retrieval features that are configured such that they are capable of facilitating engagement of a retrieval device for retrieving the implantable leadless cardiac pacing device (e.g. ribs 48 can be used for retrieval purposes, such as with a tweezer or similar device during an open heart surgery procedure).
Regarding claim 15, Tronnes additionally discloses a plurality of retrieval features that include a plurality of radially extending protrusion (e.g. ribs 48).
Regarding claim 16, Tronnes additionally discloses that the plurality of radially extending protrusions are flexible (e.g. flanges 44 that include ribs 48 can be folded down during insertion and are thus flexible; Col. 6, lines 1-16).
Regarding claim 17, Tronnes additionally discloses an engagement surface is oriented at an oblique angle to the central longitudinal axis (e.g. ribs 48 are flexible and thus capable of being implanted at an oblique angle to the central longitudinal axis).
Regarding claim 18, Tronnes additionally discloses the plurality of retrieval features extend distal of the docking member (e.g. ribs 48 as shown in Figure 4).
Regarding claim 19, Tronnes additionally discloses wherein the docking member includes a head portion (e.g. end of the device housing located on the right side of Figure 4 including ribs 48) and a neck portion (e.g. center section of body 42) extending between the housing (the distal portion of body 42) and the head portion, wherein the plurality of radially extending protrusions extend from the head portion (e.g. ribs 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792